EXHIBIT 10.8



 

WHEN RECORDED RETURN TO:

 

STANCORP MORTGAGE INVESTORS, LLC

19225 NW TANASBOURNE DRIVE

HILLSBORO, OR 97124

 

ATTN: COMPLIANCE, T3A

SIC Loan No. A5020204

 

MORTGAGE-SHORT-TERM MORTGAGE REDEMPTION,

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

 

THIS MORTGAGE made this April 25, 2005, is between BTAC Properties, Inc., a
Minnesota corporation (“Mortgagor”), and Standard Insurance Company, an Oregon
corporation, whose Post Office Address is: 19225 NW Tanasbourne Drive,
Hillsboro, OR 97124 (“Mortgagee”).

 

The Tax Account Number for the property subject to the lien of this instrument
is:

 

[44-3307-00195-004]

[01-3500-00833-050]

[MI-26-3910-4000-30]

[010-014-025 and 010-014-055]

 

Commonly known as: 

 

[2651 Demers Avenue, Grand Forks, North Dakota 58201] 

[1900 Main Avenue, Fargo, North Dakota 58103]

[1520 South Broadway, Minot, North Dakota 58701]

[1320 East Main Avenue, Bismark, North Dakota 58501]

 

 
1


--------------------------------------------------------------------------------




 

Notice to Recorder:

 

This Mortgage covers real property located in Grand Forks, Cass, Ward, and
Burleigh counties in the State of North Dakota. This Mortgage is being executed
in Four (4) counterpart copies which shall be recorded concurrently in each of
the Four (4) counties. The counterpart copies will be identical to one another
except for the county reference on Page Two and the legal description. The
counterpart copy recorded in Grand Forks County, North Dakota will contain the
legal description of the secured property located in all counties. The
counterpart copies recorded in all other counties will describe only the secured
property located in that county. A complete copy of all legal descriptions can
therefore be obtained by reviewing the recorded Mortgage in Grand Forks County,
North Dakota, or by contacting the Mortgagor at the address indicated on Pages 8
and 20.

 

Mortgagor irrevocably mortgages to Mortgagee, with power of sale, that property
in the City of [Grand Forks, Fargo, Minot, Bismark], County of [Grand Forks,
Cass, Ward Burleigh], State of North Dakota, described as follows (“Real
Property”):

 

See Exhibit “A” attached hereto and by this reference made a part hereof for
legal description.

 

Together with (a) all rents, income, contract rights, issues and profits now due
or which may become due under or by virtue of any lease, rental agreement or
other contract, whether written or oral, for the use or occupancy of the Real
Property, or any part thereof, together with all tenant security deposits,
subject, however, to the right, power and authority hereinafter given to and
conferred upon Mortgagor to collect and apply such rents, issues, income,
contract rights, security deposits and profits prior to any default hereunder;
(b) all buildings and improvements now or hereafter thereon, and all
appurtenances, easements, rights in party walls, water and water rights, pumps
and pumping plants and all shares of stock evidencing the same; (c) all fixtures
and property now or hereafter attached to or used in the operation of the Real
Property, including but not limited to machinery, equipment, appliances and
fixtures for generating or distributing air, water, heat, electricity, light,
fuel or refrigeration, or for ventilating or sanitary purposes, or for the
exclusion of vermin or insects, or for the removal of dust, refuse or garbage,
all wallbeds, wallsafes, built-in furniture and installations, shelving,
lockers, partitions, door stops, vaults, elevators, dumbwaiters, awnings, window
shades, Venetian blinds, light fixtures, fire hoses and brackets and boxes for
same, fire sprinklers, alarm systems, drapery rods and brackets, screens,
linoleum, carpets, plumbing, laundry tubs and trays, ice boxes, refrigerators,
heating units, stoves, water heaters, incinerators, communication systems and
all installations for which any such building is specifically designed; (d) all
awards, compensation and settlements in lieu thereof made as a result of the
taking by power of eminent domain of the whole or any part of the Real Property;
(e) all trade names by which all or any part of the Real Property is known, any
books and records relating to the use and operation of all or any portion of the
Real Property, all present and future plans and specifications and contracts
relevant to the design, construction, management or inspection of any
construction of any improvements on the Real Property and all present and future
licenses, permits, approvals and agreements with or from any municipal
corporation, county, state or other governmental or quasi-governmental entity
relevant to the development, improvement or use of all or any portion of the
Real Property; and (f) all rights of Mortgagor in and to any escrow or withhold
agreements, surety bonds, warranties, management contracts, leasing or sales
agreements with any real estate agents or brokers, and service contracts with
any entity, which are in any way relevant to the development, improvement,
leasing, sale or use of the Real Property or any personal property located
thereon; and all of said items whether now or hereafter installed being hereby
declared to be, for all purposes of this Mortgage, a part of the realty; and all
the estate, interest or other claim or demand, including insurance, in law as
well as in equity, which Mortgagor now has or may hereafter acquire, in and to
the aforesaid property; the specific enumerations herein not excluding the
general. The Real Property and all of the foregoing shall constitute the
“Property”.

 

 
2


--------------------------------------------------------------------------------




 

This Mortgage is made for the purpose of securing, in such order of priority as
Mortgagee may elect: (a) payment of the indebtedness in the sum
of $995,000.00 evidenced by that certain Note of even date herewith the signers
of which are hereinafter collectively referred to as “Borrower”, delivered to
Mortgagee and payable to its order, and bearing interest at the rate of Six and
One-Quarter percent (6.250%) per annum, and with the final payment due on
the first day of June, 2020, which is the maturity date of this Mortgage, and
any and all modifications, extensions or renewals thereof, whether hereafter
evidenced by the Note or otherwise (“Note”); (b) payment of interest on said
indebtedness according to the terms of the Note; (c) payment of all other sums,
with interest as herein provided, becoming due and payable under the provisions
hereof to Mortgagee; (d) performance of each and every condition, obligation,
covenant, promise and agreement of Mortgagor contained herein, or in the Note,
or in any loan agreement relative to any indebtedness evidenced by the Note
(“Loan”), or in any security agreement or Mortgage at any time given to secure
any indebtedness hereby secured or any part thereof; and (e) payment of such
additional sums with interest thereon as may be hereafter advanced by or
borrowed from the Mortgagee, its successors or assigns, by the then record owner
or owners of the Property when evidenced by another promissory note or notes
which are by the terms thereof secured by this Mortgage. To the extent permitted
by law, any sums hereafter advanced by or borrowed from Mortgagee, its
successors or assigns, shall have the same priority as the original sums
advanced by Mortgagee and secured hereby.

 

This Mortgage secures future advances, as allowed by N.D.C.C. 35-01-05.2,
including advances which exceed the stated dollar amount of the debt for which
this mortgage is initially given. This Mortgage shall secure the repayment of
all such future advances whether made under this Mortgage, whether mandatory or
discretionary. This Mortgage shall continue in full force even if the
outstanding balance of all debt secured by this Mortgage might on one or more
occasions be reduced to zero. The Mortgagee shall immediately provide a release
of this Mortgage upon request of Borrower pursuant to N.D.C.C. 35-01-02.7,
provided (a) that there is not outstanding debt secured by the Mortgage at the
time of the request and (b) the Mortgagee is not obligated to make further
advances.

 

Mortgagor’s Covenants and Warranties. Mortgagor hereby warrants that: (a)
Mortgagor is the owner in fee simple absolute of the Real Property and every
part thereof; (b) the Property is free, and will be kept free, from all liens
and encumbrances, except those accepted by Mortgagee in writing, and Mortgagor
will defend the title hereby granted to and in favor of Mortgagee as against all
and every person claiming or to claim the same; (c) the loan proceeds are not
for use primarily for personal, family or household purposes; (d) to the best of
Mortgagor’s knowledge after due inquiry into previous ownership and use of the
Property, there are no Hazardous Substances (as defined below) located on the
Property and Mortgagor will not place or permit to be placed on the Property any
Hazardous Substances (as defined below), except in minor quantities as necessary
for the operation and maintenance of the Property, used and stored in accordance
with applicable law, or in the form of consumer products held for retail sale in
sealed containers; (e) the Real Property is zoned for the existing or
contemplated use of the Real Property; (f) the Real Property is in compliance
with all zoning, subdivision, and environmental laws, regulations, and
ordinances applicable thereto; all deed restrictions, subdivision and building
ordinances and other applicable governmental laws (including the Fair Housing
Act and the Americans With Disabilities Act, as each is amended from time to
time) have been fully complied with; and Mortgagor has all licenses and permits
required by governmental authorities with respect to the Property, its
operation, improvement and use; (g) the Property has indefeasible access to
public rights of way as now improved and open to public passage, and is not
encroached upon by improvements or rights of others, nor do the improvements on
the Real Property encroach upon the property of others; (h) there are no
actions, lawsuits, or other proceedings pending or threatened against or
affecting the property or Borrower which might adversely affect the ability of
Borrower to perform its obligations under the Note or other documents which
evidence or secure the Loan (“Loan Documents”), or which might adversely affect
the priority of Mortgagee’s first lien on the Property; (i) consummation of the
loan secured hereby and performance under the Loan Documents will not conflict
with or result in a breach of any law, regulation or court order applicable to
Borrower or the Property; (j) no condemnation proceeding is pending or, to the
knowledge of Mortgagor, threatened with respect to the Property; (k) there has
been no material adverse change in the financial condition of Mortgagor or
Borrower which might adversely affect the ability of Mortgagor or Borrower to
perform its obligations under the loan documents, or which might adversely
affect the priority of Mortgagee’s first lien on the Property; (l) all services
and utilities, such as water, electricity and sewer, are available to the
Property; and (m) with respect to each Mortgagor who is an individual, no part
of the Property constitutes any part of Mortgagor’s business homestead or
residential homestead. As used in this Mortgage, Hazardous Substances means: (a)
any “hazardous waste” as defined in the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. § 6901 et seq.), as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. § 9601 et seq.), as amended from time to time, and regulations
promulgated thereunder; (c) radon, asbestos, polychlorinated biphenyls (PCB’s),
explosives, radioactive substances, and material quantities of petroleum
products; (d) any substance the presence of which on the Property is regulated
by any federal, state or local law relating to the protection of the environment
or public health; and (e) any other substance which by law requires special
handling in its collection, storage, treatment or disposal.

 

 
3


--------------------------------------------------------------------------------




 

A Mortgagor agrees as follows:

 

1. Payment of Indebtedness; Performance of Covenants. Mortgagor shall pay each
and every installment of principal and interest on the Note and all other
indebtedness secured hereby, as and when the same shall become due, and perform
and observe all of the covenants, agreements and provisions contained herein, in
the Note and any other instrument given as security for the payment of the Note.

 

2. Maintenance; Compliance; Inspection. Mortgagor shall: keep the Property in
good condition and repair; not permit or suffer any extraordinary repairs or
removal or demolition of, or a structural change in any building, fixture,
equipment, or other improvement on the Property; comply with all laws,
ordinances, regulations, covenants, conditions and restrictions affecting the
Property or requiring any alteration or improvements to be made thereon
(including the Fair Housing Act and the Americans With Disabilities Act, as each
is amended from time to time); not commit or permit waste thereon; not commit,
suffer or permit any act upon the Property in violation of law; cultivate,
irrigate, fertilize, prune and do all other acts which from the character or use
of the Property may be reasonably necessary, the specific enumeration herein not
excluding the general; and keep the Property free from all encumbrances, except
those accepted by Mortgagee in writing. Mortgagor shall permit Mortgagee, or its
agents, upon reasonable prior notice, to inspect the Property, including the
interior of any structure.

 

3. Hazardous Waste and Substances; Environmental Requirements.

 

(a) Mortgagor shall comply with all laws, governmental standards and regulations
applicable to Mortgagor or to the Property in connection with occupational
health and safety, hazardous waste and substances, and environmental matters.
Mortgagor shall promptly notify Mortgagee of its receipt of any notice of: (i) a
violation of any such law, standard or regulation; (ii) all claims made or
threatened by any third party against Mortgagor or the Property relating to any
loss or injury resulting from any Hazardous Substances; and (iii) Mortgagor’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of the Property that could cause the Property or any part thereof
to be subject to any restrictions on the ownership, occupancy, transferability
or use of the Property under any environmental law. The use, generation,
storage, release, threatened release, discharge, disposal or presence on, under
or about the Property of Hazardous Substances by Mortgagor, Mortgagor’s agents,
or any tenant or sublessee occupying part or all of the Property, except in
minor quantities as necessary for the operation and maintenance of the Property,
used and stored in accordance with applicable law, or in the form of consumer
products held for retail sale in sealed containers, shall be an event of default
under this Mortgage, and Mortgagor shall not engage in or permit such activities
or events to occur upon the Property.

 

 
4


--------------------------------------------------------------------------------




 

(b) Mortgagor shall defend, indemnify and hold Mortgagee, its directors,
officers, employees, agents, successors and assigns harmless from all loss,
cost, damage, claim and expense (including attorney fees and costs, whether at
trial, on appeal or otherwise) incurred by Mortgagee in connection with the
falsity in any material respect of the covenants contained herein or of
Mortgagor’s failure to perform the obligations of this paragraph A.3.

 

(c) Mortgagor agrees that a receiver maybe appointed to enable Mortgagee to
enter upon and inspect the Property for the purpose of determining the
existence, location, nature and magnitude of any past or present release or
threatened release of any hazardous substance into, onto, beneath or from the
Property. Any costs incurred by Mortgagee in obtaining the appointment of a
receiver and performing the inspections, including reasonable attorney fees,
shall be paid by Mortgagor. If not paid within ten (10) days after such fees,
costs and expenses become due and written demand for payment is made upon
Mortgagor, such amount may, at Mortgagee’s option, be added to the Principal
Balance of the Note (“Principal Balance”) and shall bear interest at the Default
Rate (defined below).

 

4. Casualty Loss/Restoration Construction. Unless Mortgagee determines, pursuant
to the provisions in paragraph B.l., to apply the insurance proceeds to the
reduction of the indebtedness, Mortgagor shall promptly commence and diligently
pursue to completion the repair, restoration and rebuilding of any portion of
the Property that has been partially damaged or destroyed in full compliance
with all legal requirements and to the same condition, character and at least
equal value and general utility as nearly as possible to that existing prior to
such damage or destruction. Mortgagor further agrees: to complete same in
accordance with plans and specifications satisfactory to Mortgagee, to allow
Mortgagee to inspect the Property at all times during construction and to
replace any work or materials unsatisfactory to Mortgagee within fifteen (15)
days after notice from Mortgagee of such fact. If said work upon the
construction or restoration of the building or buildings shall be discontinued
for a period of fifteen (15) days, Mortgagee may, at its option, also enter into
and upon the Property and complete the construction or restoration of said
building or buildings. Mortgagor hereby gives to Mortgagee full authority and
power to make such entry and to enter into such contracts or arrangements as may
be necessary to complete or restore said building or buildings and all monies
expended by Mortgagee in connection with such completion or restoration shall be
added to the principal theretofore advanced under the Note and secured by these
presents and shall be payable by Mortgagor on demand with interest at the
Default Rate.

 

5. Insurance.

 

(a) Property and Other Insurance. Mortgagor shall obtain and maintain in full
force and effect during the term of this Mortgage such insurance as Mortgagee
may reasonably require from time to time by notice to Mortgagor, including,
without limitation, insurance providing (i) protection against fire, extended
coverage and other all risk perils, including flood (where required) and other
coverage as deemed appropriate by Mortgagee from time to time, with endorsements
for waiver of subrogation, replacement cost coverage, inflation adjustment, and
vandalism and malicious mischief coverage, all in amounts not less than the full
replacement cost of all improvements including the cost of debris removal, (ii)
comprehensive general public liability coverage with a broad form coverage
endorsement with limits of $2,000,000 for aggregate liability and a single limit
of $1,000,000, and (iii) business interruption and/or rent loss insurance (equal
to twelve (12) months annualized income). If any portion of the fire and other
risks insured as provided herein are reinsured, the policies shall contain a
so-called “cut-through” endorsement.

 

 
5


--------------------------------------------------------------------------------




 

(b) Insurance Companies and Policies. All such insurance shall be written by a
company or companies acceptable to Mortgagee with an A- or better rating by A.M.
Best Company, Inc. The policies described in Paragraphs 5a(i) and (iii) above
shall contain (i) a standard mortgagee clause naming Mortgagee as the first
mortgagee with loss proceeds under the policies payable to Mortgagee, and (ii) a
waiver of subrogation endorsement as to Mortgagee. The policy described in
Paragraph 5a(ii) above shall name Mortgagee as an additional named insured, and
the policy described in Paragraph 5a(iii) above shall provide that all proceeds
be payable to Mortgagee. Each policy described above shall provide for a thirty
(30) day notice of cancellation or modification, shall be satisfactory to
Mortgagee as to form and substance, and shall contain endorsements that no act
or negligence of Mortgagor or any occupant, and no occupancy or use of the Trust
Property for purposes more hazardous than permitted by the terms of the policy
will affect the validity or enforceability of such insurance as against
Mortgagee. If any portion of the fire and other risks insured as provided herein
are reinsured, the policies shall contain a so-called “cut-through” endorsement.
Each policy shall be in full force and effect as of the date of this Mortgage,
shall contain such additional provisions as Mortgagee deems necessary or
desirable to protect its interest, and shall be accompanied by proof of premiums
paid for the current policy year. All such insurance shall be written in amounts
sufficient to prevent Mortgagor from becoming a co-insurer under the applicable
policies. Mortgagor shall provide acceptable ACORD Form certificates evidencing
insurance coverage to Mortgagee thirty (30) days prior to any policy expiration
date or in the event any policy is modified or canceled.

 

(c) Blanket Policy. If a blanket policy is issued, Mortgagor shall furnish
Mortgagee with a certified copy of said policy, together with a certificate
indicating that Mortgagee is the insured under said policy in the proper
designated amount.

 

(d) Notice of Loss. In the event of loss, Mortgagor shall immediately notify
Mortgagee. Mortgagee may make proof of loss if it is not made promptly by
Mortgagor.

 

(e) Insurance Obtained by Third Party. If insurance is provided to Mortgagee by
a tenant or any party other than Mortgagor, there is a lapse in coverage,
coverage is not with a company acceptable to Mortgagee with an A Category or
better rating, coverage is not in an amount equal to the full replacement value
of the improvements, or coverage does not in any other way meet conditions
required by Mortgagee, Mortgagor will provide coverage within thirty (30) days
of being notified by Mortgagee of any inadequacy in coverage, if Mortgagee does
not receive proof of such coverage within thirty (30) days, Mortgagee will force
place insurance until proof of coverage which meets the conditions of the loan
is received. Premiums for this force place coverage are at rates higher than
Mortgagor could obtain, and payment will be the responsibility of Mortgagor,
provided that at Mortgagee’s sole option, Mortgagee may add the cost of such
premiums to the principal balance of the loan.

 

6. Defense. Mortgagor shall appear in and defend any action or proceeding
purporting to affect the Property or any other security for the Note or the
rights or powers of Mortgagee and shall pay all costs and expenses, including
cost of evidence of title and attorney’s fees in a reasonable sum, in any such
action or proceeding, or appeal therefrom, in which Mortgagee may appear.

 

7. Taxes and Assessments. Mortgagor shall pay, at least ten (10) days before the
due date, all taxes and assessments affecting the Property or upon this Mortgage
or the debt secured thereby, or against Mortgagee by reason of the ownership of
this Mortgage and the Note, or either of them, including assessments on
appurtenant water stock. Mortgagor shall also pay, when due, all encumbrances,
charges and liens, with interest, on the Property or any part thereof, which
appear to be prior or superior hereto and shall deliver to Mortgagee upon
request the official receipt or receipts showing payment thereof and recorded
releases therefor, and shall pay all costs, fees and expenses of this Mortgage.
The foregoing shall not in any way constitute the consent of Mortgagee to
Mortgagor placing, or allowing to be placed, any encumbrances, charges, or liens
against the Property, whether superior or inferior to the liens, rights, and
security interests created in this Mortgage. All property tax statements should
be sent to Mortgagee at the following address:

 

 
6


--------------------------------------------------------------------------------




 

BTAC Properties, Inc.

13828 Lincoln Street, NE

Ham Lake, MN 55304

 

and to Mortgagor at the following address:

 

Standard Insurance Company

Attn: Mortgage Loan Servicing T3A

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

 

8. Monthly Deposits. Unless this covenant is prohibited by law or waived in
writing by Mortgagee, Mortgagor shall pay each year to Mortgagee, together with
and in addition to the monthly payments of principal and interest payable under
the terms of the Note, until the Note is fully paid, in equal monthly
installments, the estimated amount of the annual property taxes, assessments,
insurance premiums and similar charges next payable, as estimated by Mortgagee.
If at any time Mortgagee determines that such payments will not be sufficient to
account for each such charge on its due date (and in the case of annual property
taxes, on the due date of the first installment thereof), Mortgagor shall pay to
Mortgagee, upon demand, additional sums as necessary to account for such
deficiency. Mortgagee may retain the sums received under this paragraph A.8 and
apply them to such charges when they (and in the case of annual property taxes,
the first installment thereof) become due. Sums received shall not earn interest
and maybe commingled with other funds of Mortgagee. If Mortgagee is required by
law to pay interest on these sums, Mortgagee may, to the extent permitted by
law, impose a charge for holding and disbursing such funds. In the event of a
default under the Note, this Mortgage or any other instrument securing the Note,
Mortgagee may apply the sums required under this paragraph A.8 (without
prepayment fee and without limiting the privilege, if any, to prepay any amounts
secured hereby) first to accrued interest and then to the principal balance
secured hereby. As an additional covenant hereof, and in any event if the
foregoing provision for prepayment is at any time prohibited by law, or waived
in writing by Mortgagee, or Mortgagor fails to make payments in the full amount
required under this paragraph A.8, Mortgagor shall pay such charges when they
(and in the case of annual property taxes, the first installment thereof) are
due and, upon demand, provide Mortgagee with satisfactory evidence of payment
and coverage.

 

9. Leases. Mortgagor shall fully perform all the terms and conditions on
Mortgagor’s part to be performed in any existing or future lease with respect to
which Mortgagor is lessor covering all or a portion of the Property. Mortgagor
shall not, without the prior consent of Mortgagee, terminate, cancel or accept
the surrender of, or suffer or permit the termination, cancellation or surrender
of such lease, except upon the expiration of the term thereof, or materially
modify or alter, or suffer or permit the material modification or alteration of
such lease. Mortgagor further covenants and agrees not to enter into any lease
for a term in excess of three (3) years for fifteen percent (15%) or more of the
net rentable area of the Property without the prior written consent of
Mortgagee.

 

 
7


--------------------------------------------------------------------------------




 

10. Fees for Information. Mortgagor shall pay Mortgagee, to the extent permitted
by law, a reasonable fee, as determined by Mortgagee, for providing to Mortgagor
or a third party a statement concerning the obligations secured by this Mortgage
or any other information requested by Mortgagor or the third party.

 

11. Security Agreement.

 

(a) Grant of Security Interest. With respect to any portion of the Property
which constitutes personal property or fixtures governed by the Uniform
Commercial Code of the State where the Property is located (“Code”), this
Mortgage shall constitute a security agreement between Mortgagor as Debtor and
Mortgagee as Secured Party, and Mortgagor hereby grants to Mortgagee a security
interest in such portion of the Property. Cumulative of all other rights of
Mortgagee hereunder, Mortgagee shall have all of the rights conferred upon
secured parties by the Code. Mortgagor shall execute and deliver to Mortgagee
all financing statements that may from time to time be required by Mortgagee to
establish and maintain the validity and priority of the security interest of
Mortgagee, or any modification thereof, and shall bear all costs and expenses of
any searches reasonably required by Mortgagee.

 

(b) Rights of Mortgagee. Mortgagee may exercise any or all of the remedies of a
secured party available to it under the Code with respect to such property, and
it is expressly agreed that if, upon default, Mortgagee shall proceed to dispose
of such property in accordance with the provisions of the Code, ten (10) days
written notice by Mortgagee to Mortgagor shall be deemed to be reasonable notice
under any provision of the Code requiring such notice; provided, however, that
Mortgagee may, at its option, dispose of such property in accordance with
Mortgagee’s rights and remedies with respect to the real property pursuant to
the provisions of this Mortgage, in lieu of proceeding under the Code.

 

(c) Change in Mortgagor’s Name. Mortgagor shall give advance notice in writing
to Mortgagee of any proposed change in Mortgagor’s name, identity, or corporate
structure and shall execute and deliver to Mortgagee, prior to or concurrently
with the occurrence of any such change, all additional financing statements that
Mortgagee may require to establish and maintain the validity and priority of
Mortgagee’s security interest with respect to any Property described or referred
to herein.

 

(d) Fixture Filing. With respect to those items of the Property that are or will
become fixtures upon the Property, this Mortgage shall be effective as a
financing statement filed as a fixture filing from the date of its filing for
record in the real estate records of the county in which the Property is
situated. Mortgagee may also file a separate fixture filing in the real property
records. Information concerning the security interest created by this instrument
may be obtained from Mortgagee, as Secured Party, at the address of Mortgagee
stated below. The mailing address and tax identification number of Mortgagor, as
Debtor, are as stated below.

 

 
8


--------------------------------------------------------------------------------




 

12. Restrictive Uses. Mortgagor shall not, without Mortgagee’s prior written
consent, change the general nature of the occupancy of the Property, initiate,
acquire or permit any change in any public or private restrictions (including
without limitation a zoning reclassification) limiting the uses which may be
made of the Property, or take or permit any action which would impair the
Property or Mortgagee’s lien or security interest in the Property.

 

13. Changes In Use. If Mortgagor, Borrower or a related entity or person
occupies or leases the Property, Mortgagor shall make no change in the use or
occupancy of the Property or otherwise limit the uses which may be made of the
Property without Mortgagee’s prior written consent.

 

B. It is mutually agreed that:

 

1. Application of Insurance or Condemnation Proceeds. All sums paid under any
insurance policy or condemnation award shall be paid to the Mortgagee. Mortgagee
agrees to allow the use of sums paid for repair and reconstruction of the
Property provided:

 

(b) there exists no default or other event which with the passing of time or the
giving of notice or both would constitute a default under the Note or this
Mortgage;

 

(c) all proceeds and additional funds deposited by the Mortgagor with Mortgagee
prior to the commencement of any repair or reconstruction are adequate, as
determined by Mortgagee, to complete repair and reconstruction of the Property
pursuant to plans and specifications approved by Mortgagee;

 

(d) if, in Mortgagee’s determination, the loan to value ratio, upon completion
of repair or restoration, will exceed seventy-five percent (75%), the balance
due on the Note shall be reduced to an amount which, reduces the loan to value
ratio, as calculated by Mortgagee, to no more than seventy-five percent (75%).
In such a case, the remaining monthly payments of principal and interest may be
adjusted to amortize the reduced principal balance over the remaining term of
the Loan, at Mortgagee’s discretion. Any amount prepaid under this provision may
be paid without a prepayment fee, provided however, any additional amount
Mortgagor desires to prepay, if any, shall be subject to applicable prepayment
fees.

 

(e) disbursement procedures acceptable to Mortgagee are in place;

 

(f) Mortgagee shall have received acceptable estoppels, consents and assurances
from municipal authorities, tenants in the Property, and others, as Mortgagee
may request; and

 

(g) Mortgagee has received evidence satisfactory to it, that reconstruction
and/or repair can be completed at least three (3) months prior to the date the
Note secured by this Mortgage is due and payable.

 

 
9


--------------------------------------------------------------------------------




 

If the above conditions are not satisfied as to the application of the proceeds
or any awards, Mortgagee shall apply the same (after first deducting therefrom
Mortgagee’s reasonable expenses incurred in collecting the same, including but
not limited to reasonable attorneys’ fees) to the reduction of the outstanding
principal balance of the Loan (“Principal Balance”) without a prepayment fee or
to payment of the restoration, repair, replacement or rebuilding of the property
that is damaged, destroyed or taken in such manner as Mortgagee may determine.

 

If any proceeds are applied to the reduction of the Principal Balance, the
remaining monthly payments of principal and interest will be reduced to amortize
the reduced Principal Balance over the remaining amortization period of the
Loan.

 

1. Non-Waiver. No waiver of any default on the part of Mortgagor or breach of
any of the provisions of this Mortgage or of any other instrument executed in
connection with the indebtedness secured hereby shall be considered a waiver of
any other or subsequent default or breach, and no delay or omission in
exercising or enforcing the rights and powers herein granted shall be construed
as a waiver of such rights and powers, and likewise no exercise or enforcement
of any rights or powers hereunder shall be held to exhaust such rights and
powers, and every such right and power may be exercised from time to time.

 

2. Release. When all sums secured hereby have been paid, and upon surrender of
this Mortgage and the note for cancellation and retention, Mortgagee shall
release the lien of the Mortgage.

 

3. Assignment of Rents. Mortgagor hereby assigns to Mortgagee absolutely, not
only as collateral, the present and future rents, income, issues and profits of
the Property and hereby gives to and confers upon Mortgagee the right, power and
authority, during the continuance of this Mortgage, to collect the rents,
income, issues and profits of the Property, reserving unto Mortgagor the right,
prior to any default by Mortgagor in payment of any indebtedness secured hereby
or in performance of any agreement hereunder, to collect and retain such rents,
income, issues and profits as they become due and payable. Upon any such
default, Mortgagee may, at any time, without notice, either in person, by agent,
or by a receiver to be appointed by a court if the Property is abandoned or upon
sufficient proof that a receiver is necessary, and without regard to the
adequacy of any security for the indebtedness hereby secured, the solvency of
Mortgagor, or the presence of waste or danger of loss or destruction of the
Property, enter upon and take possession of the Property, or any part thereof,
and any personal property in which Mortgagee has a security interest as
additional security for the indebtedness secured by this Mortgage, and may, in
its own name, sue for or otherwise collect such rents, income, issues and
profits, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys fees, upon
any indebtedness secured hereby, and in such order as Mortgagee may determine.
In the exercise of any of the foregoing rights and powers, Mortgagee shall not
be liable to Mortgagor for any loss or damage thereby sustained unless due
solely to the willful misconduct of Mortgagee. The entering upon and taking
possession of the Property, the collection of such rents, income, issues and
profits and the application thereof as aforesaid, shall not cure or waive any
default or notice of default hereunder or invalidate any act done pursuant to
such notice. To the extent the provisions of this paragraph are inconsistent
with the terms of a separate Assignment of Lessor’s Interest in Leases, if any,
the terms of the Assignment of Lessor’s Interest in Leases shall control. In
addition to the foregoing, in the event that a mortgage foreclosure is pursued
by the Mortgagee, Mortgagor consents to the appointment of a trustee pursuant to
N.D.C.C. Chapter 32-19.2 or other applicable law. Said trustee shall collect the
rents during periods of redemption following any such foreclosure action, and
apply the same pursuant to the authority granted by law.

 

 
10


--------------------------------------------------------------------------------




 

4. Mortgagee’s Right to Cure and Defend. Should Mortgagor fail to make any
payment or to do any act as provided in this Mortgage, in the Note or in any
other instrument securing the Note, Mortgagee, but without obligation so to do
and without notice to or demand upon Mortgagor and without releasing Mortgagor
from any obligation hereof, may make or do the same in such manner and to such
extent as either may deem necessary to protect the security hereof, and
Mortgagor authorizes Mortgagee to enter upon the Property for such purpose.
Mortgagee may, at any time prior to full payment of all sums secured by this
Mortgage: appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Mortgagee; pay, purchase, contest or
compromise any encumbrance, charge or lien which, in the judgment of either,
appears to be prior or superior to the liens, rights and security interests
created in this Mortgage; and, in exercising any power conferred by this
Mortgage, pay necessary expenses, employ counsel and pay reasonable fees
therefor (including fees on appeal). Mortgagor agrees to repay immediately and
without demand all sums so expended by Mortgagee with interest from date of
expenditure at the Default Rate as herein provided.

 

5. Default; Acceleration; Default Rate. Time is material and of the essence
hereof with respect to the payment of any sums of any nature by and the
performance of all duties or obligations of Mortgagor. Each of the following
shall be an “Event of Default” under this Mortgage: (a) failure of Mortgagor to
make any payment of principal and/or interest or any other payment required by
the provisions of the Note, this Mortgage, or any other instrument securing the
Note on the date such payment or payments are due; (b) failure to perform any
other provision of the Note, this Mortgage, or any other instrument securing the
Note; (c) a proceeding under any bankruptcy, receivership or insolvency law is
instituted by or against Mortgagor; (d) the making of an assignment for the
benefit of creditors by Mortgagor; (e) the imposition upon Mortgagee, under any
laws, of what Mortgagee may deem to be a substantial tax upon Mortgagee by
reason of its interest in this Mortgage (unless Mortgagor may lawfully pay such
tax and does so); (f) if any warranty contained in this Mortgage is false in any
material respect or any representation, warranty or information furnished by the
Mortgagor or its agents to Mortgagee in connection with the indebtedness secured
hereby is false in any material respect; or (g) Persons that is maintained by
the U.S. Treasury Department’ s Office of Foreign Assets Control (“OFAC”) or on
any other similar list maintained by any governmental entity or agency
(collectively, the “SDN List”): (i) any Mortgagor; (ii) any principal, manager
or majority shareholder of any Note signer (Principal”); (iii) any guarantor or
indemnitor, if any; or (iv) any person or entity related to any Mortgagor, any
Principal, any guarantor, if any of the following appear on the list of
Specially Designated Nationals and Blocked any indemnitor, the debt secured by
this Mortgage or the Property. Any default under this Mortgage shall constitute
a default under the Note and under all other security instruments securing the
Note. Any default under such other security instruments shall constitute a
default under this Mortgage. Upon default, and after notice as required in
paragraph B.20 below, Mortgagee may declare all sums secured hereby immediately
due and payable. Any sum not paid as provided herein or in the Note or any other
security instrument securing the Note shall bear interest from such due date at
a rate of interest four (4) percentage points per annum greater than the Note
Rate (as defined in the Note) or the maximum rate permitted by law, whichever is
lesser (“Default Rate”). If a default occurs during a period of time in which
prepayment is permitted only on payment of a prepayment fee, such fee shall be
computed as if the sum declared due on default were a prepayment and shall be
added to the sums due and payable under the Note. In the case of the occurrence
of an Event of Default under subsection B.6(g) above, Mortgagee shall have the
right to take any and all action or to make any report or notification required
by OFAC or any other applicable governmental entity or agency or by the Laws
relating to the SDN List.

 

6. Foreclosure; Power of Sale. Mortgagee may foreclose this Mortgage like a
mortgage and obtain a decree foreclosing Mortgagor’s interest in all or any part
of the Property. Mortgagee may also be empowered, to foreclose the Property by
advertisement and exercise of sale under applicable law.

 

 
11


--------------------------------------------------------------------------------




 

7. Short-Term Redemption. The parties agree that the provisions of the
Short-Term Mortgage Redemption Act shall govern this mortgage.

 

8. Attorney Fees; Proceeds of Sale. If foreclosure be made by advertisement,
reasonable attorney fees for services in the supervision of foreclosure
proceedings shall be allowed as part of the costs of foreclosure. After
deducting all costs, fees and expenses of this Mortgage, including cost of
evidence of title in connection with sale, Mortgagee shall apply the proceeds of
sale to payment of all sums expended under the terms hereof, not then repaid,
with accrued interest at the Default Rate as herein provided; all other sums
then secured hereby; and the remainder, if any, to the person or persons legally
entitled thereto.

 

9. Expenses and Attorney Fees. If Mortgagee refers the Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
the Note; if Mortgagee is the prevailing party in any litigation instituted in
connection with the Note; or if Mortgagee or any other person initiates any
judicial or nonjudicial action, suit or proceeding in connection with the Note,
the indebtedness evidenced thereby or the security therefor (including, but not
limited to, an action to recover possession of the Property after foreclosure),
and an attorney is employed by Mortgagee to (a) appear in any such action, suit
or proceeding, or (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Mortgagee’s interest in the Note, the
Mortgage or any other security for the Note (including but not limited to
proceedings under federal bankruptcy law, in eminent domain, under probate
proceedings, appellate reviews, or in connection with any state or federal tax
lien), then, in any such event, to the extent allowed by law, Mortgagor shall
pay attorney fees and costs and expenses incurred by Mortgagee and/or its
attorney in connection with the above-mentioned events and any appeals related
to such events, including but not limited to costs incurred in searching
records, the cost of title reports, the cost of appraisals, the cost of
surveyors’ reports and the cost of environmental surveys. Mortgagor acknowledges
and agrees that such fees and expenses shall be deemed to be advances to protect
Mortgagee’s interest in the Property, and may be charged and collected from
Mortgagor in connection with a reinstatement following a default hereunder. If
not paid within ten (10) days after such fees, costs and expenses become due and
written demand for payment is made upon Mortgagor, such amount may, at
Mortgagee’s option, be added to the Principal Balance of the Note (“Principal
Balance”) and shall bear interest at the Default Rate.

 

10. Binding Effect; Waiver of Defenses; Interpretation. This Mortgage applies
to, inures to the benefit of, and binds all parties hereto, their heirs,
legatees, devises, administrators, executors, successors and assigns. The right
to plead any Statute of Limitations in any suit brought upon the Note or the
indebtedness thereby evidenced or to foreclose or enforce this Mortgage or
arising therefrom or by reason of any default of Mortgagor, is hereby waived to
the full extent permissible by law. The term Mortgagee shall mean the owner and
holder, including pledgees, of the Note secured hereby, whether or not named as
Mortgagee herein. In this Mortgage, whenever the context so requires, the
masculine gender includes the feminine and/or neuter, and the singular number
includes the plural.

 

11. Due on Sale or Encumbrance.

 

(a) Generally. The loan evidenced by the Note (“Loan”) is personal to Mortgagor
and not assignable. In making it, Mortgagee has relied on Mortgagor’s credit,
Mortgagor’s interest in the Property, and the financial market conditions at the
time the Loan is made. Except as described in paragraphs B.12(c) and (d) below,
in the event of a sale, conveyance, transfer or encumbrance, directly or
indirectly, either voluntarily, involuntarily or by operation of law, of the
title to or possession of all or part of the Property (a “Transfer”), Mortgagee
may declare the entire balance of this Loan immediately due and payable. In such
event, and to the extent permitted by law, a prepayment charge calculated in
accordance with the prepayment provisions of the Note shall be added to the sum
due and payable. Alternatively, the provisions in the Note, the Mortgage and any
other instrument securing the Note may be modified, at Mortgagee’s sole option,
to conform to provisions being offered by Mortgagee in similar Loans at the time
Mortgagee’s waiver is sought, or in the event Mortgagee is not offering similar
Loans at such time, on such reasonable terms as Mortgagee may determine.

 

 
12


--------------------------------------------------------------------------------




 

(b) Transfer Examples. For the purpose of, and without limiting the generality
of the foregoing, the occurrence at any time of any of the following events,
shall constitute a Transfer:

 

(i) Any sale, conveyance, assignment or other transfer of, or the grant of a
security interest in, all or any part of the legal and/or equitable title to the
Real Property;

 

(ii) Any sale, conveyance, assignment or other transfer of, or the grant of a
security interest in, any share of stock of Mortgagor if Mortgagor is a
corporation;

 

(iii) Any sale, conveyance, assignment or other transfer of, or the grant of a
security interest in, any general partnership interest in Mortgagor if Mortgagor
is a partnership; or

 

(iv) Any sale, conveyance, assignment or other transfer of, or the grant of a
security interest in, any member’s interest in Mortgagor if Mortgagor is a
limited liability company.

 

Notwithstanding the foregoing, transfers between or among existing shareholders,
partners, or members of Mortgagor shall not constitute Transfers so long as the
Loan is not in default at the time of such transfers and Mortgagee receives
prompt written notice of such transfers.

 

(c) Permitted Borrower Release and Third-Party Transfer. If Mortgagor makes a
written request to Mortgagee (“Transfer Request”) for a third-party transfer,
Mortgagee will waive its acceleration and prepayment call rights under Paragraph
B.12(a), and release Borrower from liability for the Loan, if the Loan is not
then in default and the following conditions are met:

 

(i) The following items, all of which must be satisfactory to Mortgagee, in its
sole and absolute discretion, shall be submitted to Mortgagee with the Transfer
Request:

 

(A) The identity and organizational documents for the purchaser of the Property;

 

(B) The financial statements, financial strength, tax returns and credit history
of the purchaser;

 

(C) The current rent roll for the Property;

 

(D) The operating statements for the Property:

 

 
13


--------------------------------------------------------------------------------




 

(i) A current year-to-date; and

 

(ii) The two most recent years/historical;

 

(E) The current leases for the Property;

 

(F) A current environmental inspection report for the Property;

 

(G) The sale agreement and related documents; and

 

(H) A detailed description of the source of the purchaser’s equity in the
Property.

 

(ii) The purchaser evidences a history of property management satisfactory to
Mortgagee or contracts for management of the Property with a property management
firm satisfactory to Mortgagee.

 

(iii) If the amount then due on the Note exceeds seventy percent (70%) of the
sale price of the Property, the balance due on the Note shall be reduced to an
amount which does not exceed seventy percent (70%) of the sales price and the
remaining monthly payments of principal and interest may be adjusted to amortize
the reduced principal balance over the remaining term of the Loan, at
Mortgagee’s discretion. Any amount prepaid under this provision may be paid
without a prepayment fee, provided however, any additional amount Mortgagor or
the purchaser desires to prepay, if any, shall be subject to applicable
prepayment fees.

 

(iv) The purchaser and Borrower promptly sign and deliver to Mortgagee,
Mortgagee’s assumption and release documents.

 

(v) Mortgagor furnishes to Mortgagee, at Mortgagor’s expense, an endorsement to
Mortgagee’s title insurance policy insuring the continued validity,
enforceability, and priority of the Mortgage following the assumption and
release. The form and content of the endorsement shall be satisfactory to
Mortgagee. If required by the Mortgagee or the title insurer, the Mortgagor
shall furnish estoppels and subordination agreements from tenants of the
Property and other necessary parties in form and substance acceptable to the
Mortgagee and the title insurer.

 

(vi) In the event the Loan was made with a requirement imposed upon the
Mortgagor to complete any specified repairs of the Property, the Mortgagor shall
not be entitled to a consent by Mortgagee pursuant to the terms of this
provision until such repairs have been completed to Mortgagee’s satisfaction.

 

(vii) The Mortgagee may, at its option, require tax reserves as referred to in
paragraph A.8 of this Mortgage, whether or not previously waived conditionally
or otherwise as a condition to its consent.

 

 
14


--------------------------------------------------------------------------------




 

(viii) Mortgagee is paid a lump sum fee of one percent (1%) of the Principal
Balance.

 

(ix) The payment of a transfer fee to Mortgagee’s designated servicing agent in
an amount equal to one percent (1%) of the Principal Balance.

 

(x) Without limiting the generality or effect of the foregoing, waiver by
Mortgagee of its right to accelerate the Loan upon any transfer or contract to
transfer, or to require satisfaction of the conditions set forth in this
subparagraph, shall not be deemed a waiver by Mortgagee of its right to
accelerate the Loan upon any other transfer or contract to transfer or of its
right upon such transfer or contract to transfer to require satisfaction of the
conditions set forth above in this subparagraph.

 

(d) Permitted Related-Party Transfer. If Mortgagor (including existing
shareholders, members or partners) makes a Transfer Request for a related-party
transfer, Mortgagee will waive its acceleration and prepayment call rights under
Paragraph B.12(a), if the Loan is not then in default and the following
conditions are met:

 

(i) Mortgagee is paid a lump sum fee of $1,000.00;

 

(ii) Mortgagor and the transferee promptly sign and deliver to Mortgagee,
Mortgagee’s assumption documents whereby the transferee assumes liability for
payment and performance of the Note, the Mortgage, and any other security
instruments securing the Note, all to the same extent and tenor of Mortgagor’s
liability, which shall remain primary and will not be released; and

 

(iii) The transferee is:

 

(A) The spouse and/or issue of Mortgagor;

 

(B) The trustee(s) of a testamentary trust for the benefit of the spouse and/or
issue of Mortgagor, that succeeded to Mortgagor’s interest upon Mortgagor’s
death, divorce or legal separation;

 

(C) The trustee(s) of an inter vivos trust established by Mortgagor for estate
planning purposes, provided that Mortgagor is a trustee of such trust at the
time of transfer; or

 

(D) A new entity established for estate planning purposes, composed of
Mortgagor, Mortgagor’s principals, and/or Mortgagor’s spouse and/or issue.

 

12. Deficiency. Mortgagor acknowledges and agrees that the Property is
commercial property within the meaning of NDCC Section 32-19-06.1, and agrees
that Mortgagor shall remain liable for any deficiency judgment existing
following foreclosure and sale of the Property as provided in NDCC Section
32-19-06.1, except as limited by Partial or Limited Recourse provisions, if any,
in the Note.

 

 
15


--------------------------------------------------------------------------------




 

13. Waiver of Rights Regarding Property. To the extent permitted by law,
Mortgagor hereby releases and waives: (a) all rights to any homestead exemption
in the Property; (b) all rights of dower and curtsey in the Property; and (c)
all rights to possession of the Property during any period allowed by law for
redemption.

 

14. Waiver of Right to Marshal. Mortgagor, for Mortgagor and for all persons
hereafter claiming through or under Mortgagor or who may at any time hereafter
become holders of liens junior to the lien of this Mortgage, hereby expressly
waives and releases all rights to direct the order in which any of the Property
shall be sold in the event of any sale or sales pursuant hereto and to have any
of the Property and/or any other property now or hereafter constituting security
for any of the indebtedness secured hereby marshaled upon any foreclosure of
this Mortgage or of any other security for any of said indebtedness.

 

15. Severability. In the event any provision contained in this Mortgage shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Mortgage, but this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

16. Signature on Mortgage Only. Notwithstanding any other provision of this
Mortgage, any person who executes this Mortgage, but not the Note secured
hereby, shall have no personal liability on the Note or for any deficiency
judgment which may be obtained upon foreclosure of this Mortgage. Such persons
jointly and severally waive presentment, demand, protest, notice of intent to
accelerate the Note, notice of acceleration of the Note, and all notices and
agree that Mortgagee, without notice to them or their consent, and upon such
terms as Mortgagee may deem advisable, and without affecting in any way
Mortgagee’s rights hereunder as against the Property, may:

 

(a) Extend, release, surrender, exchange, compromise, discharge or modify any
right or obligation secured by or provided by this Mortgage or any other
instrument securing the Note, or

 

(b) Take any other action which Mortgagee may deem reasonably appropriate to
protect its security interest in the Property.

 

17. Governing Law. The law of the State where the Property is located shall
govern the validity, interpretation, construction and performance of this
Mortgage.

 

18. Financial Statements. Within sixty (60) days of the close of each calendar
year, Mortgagor shall furnish Mortgagee, at Mortgagor’s expense, all in a form
satisfactory to Mortgagee and certified by Borrower or guarantors, as the case
may be, with (a) annual statement of operations of the Property, stating that
such annual statement presents fairly the financial condition of the Property
being reported upon and has been prepared in accordance with sound accounting
principles consistently applied, (b) the financial statement for any tenants in
whom Mortgagor and/or Borrower has a controlling interest, and (c) Borrower’s
financial statement, if Borrower is not an individual. The annual operating
statement shall include an annual rent schedule, and a schedule of gross
receipts of each tenant who is obligated to pay additional rent based on a
percentage of gross receipts.

 

 
16


--------------------------------------------------------------------------------




 

19. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Mortgage, Mortgagee shall not accelerate the sums secured hereby because of a
default (with the exception of a default based on the Due on Sale or Encumbrance
provisions of paragraph B.12(a) above) by Mortgagor unless Mortgagor fails to
cure the default within twenty (20) days of the receipt of written notice of the
default by Mortgagor. If a nonmonetary default is capable of being cured and the
cure cannot reasonably be completed within the twenty (20) day cure period, the
cure period shall be extended up to sixty (60) days so long as Mortgagor has
commenced action to cure within the twenty (20) day cure period, and in
Mortgagee’s opinion, Mortgagor is proceeding to cure the default with due
diligence. For purposes of this Mortgage, the term “nonmonetary default” means a
failure by Mortgagor or any other person or entity to perform any obligation
contained in the Note or any other document, or instrument evidencing or
securing the Loan (collectively, “Loan Documents”), other than the obligation to
make payments provided for in the Note or any other Loan Document and violation
of the Due on Sale or Encumbrance Provisions of the Note or this Mortgage. None
of the foregoing shall be construed to obligate Mortgagee to forebear in any
other manner from exercising its remedies and Mortgagee may pursue any other
rights or remedies which Mortgagee may have because of a default.

 

20. Notice. Except as otherwise provided in this Mortgage, all notices and
consents required or permitted under this Mortgage shall be in writing and may
be telecopied, telexed, cabled, delivered by hand, or mailed by first class
registered or certified mail, return receipt requested, postage prepaid, and
addressed as follows:

 

If to Mortgagor/Debtor:

 

 

 

 

If to Mortgagee/Secured Party:

BTAC Properties, Inc.

 

 

 

 

Standard Insurance Company

13828 Lincoln Street, NE

 

 

 

 

Attn: Mortgage Loan Servicing T3A

Ham Lake, MN 55304

 

 

 

 

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

 

 
17


--------------------------------------------------------------------------------




 

Changes in the respective addresses to which such notices may be directed may be
made from time to time by any party by notice to the other parties. Notices and
consents given by mail in accordance with this paragraph shall be deemed to have
been given on the date of dispatch; notices and consents given by any other
means shall be deemed to have been given when received.

 

21. Dissemination of Information. If Mortgagee determines at any time to sell,
transfer or assign the Note or this Mortgage and the other security documents,
and any or all servicing rights with respect thereto, or to grant participations
therein, Mortgagee may provide to any prospective purchaser, transferee,
assignee, participant or rating agency and their agents and successors, all
documents and information Mortgagee now has or may hereafter acquire relating to
this loan, Mortgagor, Borrower, any guarantors and/or indemnitors, if
applicable, and the Property.

 

22. ERISA. Borrower shall not engage in any transaction which could cause this
loan or any action taken hereunder to be a non-exempt prohibited transaction
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Borrower is not an employee benefit plan or a governmental plan under ERISA.
Borrower’s assets do not constitute plan assets under ERISA. Borrower shall
indemnify and hold Mortgagee harmless for any and all ERISA or state-related
liability or losses.

 

23. Non-Foreign Person. Mortgagor is not a “foreign person” as defined by the
IRS.

 

24. Entire Agreement. This Mortgage, the Note and any other security agreements
securing the Note constitute the entire and complete agreement of the parties
with respect to the subject matter hereof, and supersede all prior or
contemporaneous understandings, arrangements and commitments, all of which,
whether oral or written, are merged herein. This Mortgage shall bind and inure
to the benefit of the parties to this Mortgage and any heir, executor,
administrator, successor or assignee thereof acquiring an interest hereunder
consistent with paragraph B. 12 above.

 

25. Secondary Financing. Lender reserves the right to consent to secondary
financing. Said secondary financing shall be fully subordinate to Lender’s first
lien position and in no event shall the combined indebtedness exceed 80% of
value for the subject property; or create an overall debt service coverage of
less than 1.20 times, as determined solely by Lender.

 

26. Foreclosure Generally. This Mortgage covers property located in Grand Forks,
Cass, Ward, and Burleigh counties, in the State of North Dakota. Mortgagor
acknowledges and agrees that Mortgagee shall be allowed to enforce payment and
performance of the indebtedness evidenced by the Note, and to exercise all
rights and powers provided under this Mortgage, the other Loan documents, or any
of them, or under any provision of law, by one or more proceedings, whether
contemporaneous, consecutive, or both, to be absolutely determined by Mortgagee
in its absolute discretion, in any one or more of the states in which the
Property is located. Neither the acceptance of this Mortgage, or of any other
Loan document, nor its enforcement in one state, whether by court action, power
of sale, or otherwise, shall prejudice or in any way limit or preclude
enforcement of the Loan documents, or any of them, through one or more
additional proceedings in that state or in any other state. On the occurrence of
an event of default, Mortgagor agrees that a foreclosure sale of the whole of
the Property located in a particular state may be held in any one or more of the
counties where any part of the Property located in that state lies, and that any
other action or proceeding, judicial or nonjudicial, including, without
limitation, a receivership proceeding or a foreclosure action in connection with
the Loan documents, or any of them, may be prosecuted, brought, and maintained
in any one or more of the counties in that state in which any of the Property is
located.

 

 
18


--------------------------------------------------------------------------------




 

27. Judicial Foreclosure. Mortgagor expressly authorizes Mortgagee, in the event
a judicial foreclosure is filed in any state in which any part of the Property
is located, to (a) obtain a judgment for such amount as Mortgagee may determine,
which amount may be less than the entire indebtedness then due and owing under
the Note and Mortgage and (b) bid at the foreclosure sale any sum, up to the
amount of the judgment, in each case without thereby extinguishing the
indebtedness secured by this Mortgage, provided that Mortgagee credits such
indebtedness with the amount bid at the foreclosure sale. For example, Mortgagee
could foreclose all of the Property located in the county of Burleigh, obtain a
judgment against Mortgagor in an amount less than the unpaid indebtedness, bid
such amount at the sale, and thereafter judicially or nonjudicially foreclose
the Property located in Cass County, Ward and/or Grand Forks County and obtain a
judgment for indebtedness remaining unpaid after application of the amount bid
for the Property located in Burleigh County.

 

28. Power of Sale. Mortgagee may direct the sheriff and the sheriff shall be
empowered, to foreclose the Property by advertisement and exercise of the power
of sale under applicable law. Except as otherwise provided by applicable law,
the Property may be sold in parts at the time and place of sale fixed by it in
said notice of sale located in the county where such proceeding is being had (it
being agreed that Mortgagee may use the power of sale method of foreclosure in
one or more counties and foreclose as a mortgage in one or more other counties).
The sheriffs may so sell the Property subject to the power of sale, either as a
whole, or in separate lots or parcels or items as Trustee shall deem expedient,
and in such order as it may determine, at public auction to the highest bidder
for cash or cash equivalent (as determined by Mortgagee) in lawful money of the
United States payable at the time of sale. Trustee shall have the full power to
select in which county or counties the sale of the Property is to be made, and
the sheriff’s selection shall be binding upon Mortgagor and Mortgagee and shall
permit the sale of the whole to be made in any one of the counties in which part
of the Property is located. The sheriff shall have the full power to fix the
day, time, and place of sale, and to conduct any sale pursuant to law. Mortgagor
waives any right it might otherwise have or assert to object to foreclosure,
through the use of a single Mortgage, of all the Property in any particular
county. Good and sufficient deed or deeds conveying the property so sold, but
without any covenant or warranty, express or implied, shall be delivered to the
purchaser(s) at any such sale. The recitals in such deed of any matters or facts
shall be conclusive proof of the truthfulness thereof. Any person, including
without limitation Mortgagee, may purchase at such sale and Mortgagor hereby
covenants to warrant and defend the title of such purchaser or purchasers.
Mortgagor agrees that the Mortgagee shall be entitled to possession of the Note
until such time as the obligations evidenced thereby are paid in full or when
all of the property identified in this Mortgage has been sold through the
foreclosure process. Mortgagor agrees that the Note shall continue to be in full
force and effect and shall evidence all sums and obligation remaining unpaid. To
the extent permitted by law, Mortgagor hereby expressly waives any right of
appraisal or right of redemption after sale that Mortgagor may have at the time
of sale or that may apply to the sale.

 

29. Conflict. If there are any conflicts between the terms of Paragraphs 26 - 29
immediately above and the rest of this Mortgage, the terms of Paragraphs 26-29
shall prevail.

 

 
19


--------------------------------------------------------------------------------




 

THE MORTGAGEE HAS THE RIGHT TO PROCEED TO OBTAIN AND COLLECT A DEFICIENCY
JUDGMENT AGAINST THE PARTIES PERSONALLY LIABLE, TOGETHER WITH FORECLOSURE OF THE
REAL PROPERTY MORTGAGE UNDER APPLICABLE LAWS.

 

Signature of Mortgagor    

BTAC Properties, Inc.,
a Minnesota corporation

      By: /s/ Gary Copperud     Gary Copperud     President         By: /s/
Kenneth W. Brimmer Kenneth W. Brimmer Chief Executive Officer

 

ACKNOWLEDGMENTS FOR EACH MORTGAGOR MUST BE ATTACHED IN SIZE AND FORM AS REQUIRED
BY STATE LAW.

 

Prepared by:

 

Linda Willms

Loan Closer, PSB1lE

Standard Insurance Company

19225 NW Tanasbourne Drive

Hillsboro, OR 97124

 

 
20


--------------------------------------------------------------------------------




 

EXHIBIT “A”

MORTGAGEDATED: April 25, 2005

LOAN NO. A5020204

 

(GRAND FORKS COUNTY)

 

TRACT I:

 

Lot C, Block C, Replat of Lots A and B, Block C, of the Replat of Lots 1, 2 and
3, Block C, of the Replat of Blocks 1, 2, 11, 12 and 13, Westward Acres
Subdivision, Grand Forks, North Dakota, according to the plat thereof on file in
the Office of the County Recorder within and for Grand Forks County, N.D., and
recorded and Document No. 472608.

 

(CASS COUNTY)

 

TRACT II:

 

Auditor’s Lots Four (4) and Five (5), of a part of the Northwest Quarter (NWl/4)
of Section Twelve (12), in Township One Hundred Thirty-nine (139) North, Range
Forty-nine (49) West, Cass County, North Dakota, EXCEPT a tract described by
metes and bounds; as follows: From the Southwest corner of said Auditor’s Lot
Four (4); thence North along the West side for a distance of 40 feet to the
point of beginning; thence South along the West side for a distance of 40 feet
to the Southwest corner of said Lot Four (4); thence East along the South line
of said Auditor’s Lots Four (4) and Five (5) for a distance of 150 feet; thence
in a Northwesterly direction for a distance of 146 feet, more to less, to the
point of beginning.

 

(WARD COUNTY)

 

TRACT III:

 

Lot 3, less the East 20 feet thereof, Block 4, Suburban Homes Addition to the
City of Minot, North Dakota.

 

(BURLEIGH COUNTY)

 

TRACT IV:

 

The East 175 feet of Tract Two (2) of the Bismark Development Association Soo
Line Property, covering all of Lots Eight (8) through Eighteen (18), Block
Fourteen (14), Sturgis Addition to the City of Bismark, Burleigh County, North
Dakota, together with all of vacated 13th Street adjoining said Lot Eighteen
(18) and the vacated alley adjacent to said Lots Eight (8) through Eighteen
(18), and the West 30 feet of the East 110 feet of Lots One (1), Two (2), Three
(3), Four (4), Five (5) and Six (6), Block Fourteen (14).

 

 

21

--------------------------------------------------------------------------------

 

 

